                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION AT LEXINGTON


                                )
TRACY ANN CLEMANS,              )
                                )                 Civil Action No.
     Plaintiff,                 )                5:18-cv-00481-JMH
                                )
v.                              )
                                )          MEMORANDUM OPINION AND ORDER
NATIONAL STAFFING SOLUTIONS, et
                                )
al.,                            )
                                )
     Defendants.
                                )


                             **** **** **** ****

      This matter is before the Court upon the Motion to Dismiss

[DE 4] of Defendant Logistic Health, Inc. (“LHI”).                Plaintiff

has filed a Response [DE 5], and Defendant LHI has filed a Reply

in further support of its Motion [DE 6].            For the reasons that

follow, Defendant LHI’s Motion will be granted.

                                      I.

      Defendant LHI has a contract to provide healthcare services

at   the   United   States    Department    of   Veterans    Affairs   (“VA”)

healthcare    facility       in   Lousiville,    Kentucky.       NSS   is   a

subcontractor to LHI, tasked with providing staff to serve at

the VA.     An agent of NSS approached Clemans in March of 2017,



                                       1
while she was employed elsewhere, and asked her about working in

a job at the VA. Clemans interviewed on March 20 and 22, 2017.

      During the second interview, on March 22, Clemans informed

NSS   and   LHI    that    she    had     her    temporary         license      to   practice

psychology in Kentucky but did not yet have her independent

license.     She explained that, until she received her independent

license, she needed the supervision of another psychologist to

practice. LHI employees informed her and NSS that her licensure

was sufficient.

      Clemans then executed a contract with NSS for employment in

late March.        It is unclear from the Complaint why she did not

begin   work      soon    after    that    contract          was    executed,        but    time

passed. LHI again asked about her temporary license on September

6, 2017, and she explained that her licensure situation remained

the same to several LHI employees.                       In a series of emails on

September    15,    2017,    she    informed           LHI   that       she   had    quit    her

previous    job     in    order    to   work      with       LHI,       and   LHI    employees

informed her that she would begin work with NSS the next week.

More time passed. Then, on September 25, 2017, Clemans executed

another     employment      agreement           with     NSS       in    contemplation        of

beginning work at the VA.




                                            2
       On October 1, 2017, the day before she believed she would

begin work, she avers that she “was contacted and informed that

NSS    and   LHI    would     not    be    honoring      the     employment      contract”

because her temporary license did not satisfy the VA staffing

requirements and regulations, and that she could not begin work

at the VA.         NSS later issued a written notice, dated October 11,

2017, stating that the employment agreement was being cancelled

for this reason.            She then filed this suit, averring that NSS

and LHI are liable to her for damages for breach of contract and

upon a theory of promissory estoppel.

       In    her    response        to    LHI’s       Motion     to   Dismiss,     Clemans

concedes that she can state no claim for breach of contract with

LHI because, quite simply, she never entered into a contract

with LHI.      Accordingly, this claim will be dismissed for failure

to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).                                   See

Fritz v. Charter Tp. of Comstock, 592 F.3d 718, 722 (6th Cir.

2010) (explaining that, under Fed. R. Civ. P. 12(b)(6) court

must    take       “all    well-pleaded           material       allegations       of    the

pleadings”     and     that    averments         of    the     complaint   “need    to    be

sufficient to give notice to the defendant as to what claims are

alleged,      and    the    plaintiff        must       plead     ‘sufficient      factual




                                             3
matter’ to render the legal claim plausible, i.e., more than

merely possible”).

       Nor can she succeed upon a theory of promissory estoppel,

an equitable remedy “which is only applicable if a fraud or some

other injustice would result.” See Lynch v. Sease, 244 F. App’x

736,    739     (6th     Cir.    2007).        Under      Kentucky         law,     promissory

estoppel      requires     (1)       a    promise      (2)    based       upon    “which       the

promisor      should       reasonably            expect       to        induce    action        or

forbearance on the part of the promisee[s] or a third person”

and (3) that has actually “induce[d] such action or forbearance”

so that (4) “injustice can be avoided only by enforcement of the

promise.” See Lichtefeld-Massaro, Inc. v. R.J. Manteuffel Co.,

806    S.W.2d      42,   44     (Ky.      App.       1991).       The    reliance       must    be

justified. See FS Invs., Inc. v. Asset Guar. Ins. Co., 196 F.

Supp. 2d 491, 507 (E.D. Ky. 2002).

       Given the plain language of the agreements that she entered

into with NSS which set forth that NSS would be providing her

insurance, supervising her, and addressing all concerns she had,

she cannot simultaneously contend that she somehow justifiably

relied on a separate oral promise from LHI that would have a

position      at   the    VA    as       an   employee       of    NSS    or     that    such   a

statement would place her in privity with LHI in any way. See


                                                 4
Derby City Capital, LLC v. Trinity HR Servs., 949 F. Supp. 2d

712, 728-29 (W.D.Ky. 2013) (holding that, in applying Kentucky

law in the Sixth Circuit, “a promissory-estoppel claim cannot be

based   upon     a    performance     that   is   contractually   required,”

reasoning      that    “it   is   a   ‘widely     accepted   principle   that

promissory estoppel is applicable only in the absence of an

otherwise enforceable contract).

     Accordingly, IT IS ORDERED that Defendant LHI’s Motion to

Dismiss [DE 4] is GRANTED.

     This the 18th day of January, 2019.




                                        5
